United States Court of Appeals
                      For the First Circuit

No. 06-2507

                          GREGORY DRAKE,

                      Petitioner, Appellant,

                                v.

                COMMISSIONER OF INTERNAL REVENUE,

                      Respondent, Appellee.




                             ERRATA


     The opinion of this court issued on December 20, 2007, is
amended as follows:

     On page 7, line 20, replace the phrase "prior the call." with
the phrase "prior to the call."